
	
		II
		110th CONGRESS
		1st Session
		S. 1898
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2007
			Mr. Reid (for
			 Mrs. Clinton (for herself,
			 Mrs. Dole, Ms.
			 Mikulski, Mr. Graham,
			 Mr. Kennedy, and
			 Mr. Brown)) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Family and Medical Leave Act of 1993 to
		  expand family and medical leave for spouses, sons, daughters, and parents of
		  servicemembers with combat-related injuries.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military Family and Medical Leave
			 Act.
		2.Military family
			 and medical leave
			(a)DefinitionsSection
			 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611) is amended by
			 adding at the end the following:
				
					(14)Active
				dutyThe term active duty means duty under a call or
				order to active duty under a provision of law referred to in section
				101(a)(13)(B) of title 10, United States Code.
					(15)Covered
				servicememberThe term covered servicemember means a
				member of the Armed Forces, including a member of the National Guard or a
				Reserve, who is undergoing medical treatment, recuperation, or therapy, or is
				otherwise in medical hold or medical holdover status, for a serious injury or
				illness.
					(16)Medical
				hold or medical holdover statusThe term medical hold or
				medical holdover status means—
						(A)the status of
				a member of the Armed Forces, including a member of the National Guard or a
				Reserve, assigned or attached to a military hospital for medical care;
				and
						(B)the status of
				a member of a reserve component of the Armed Forces who is separated, whether
				pre-deployment or post-deployment, from the member's unit while in need of
				health care based on a medical condition identified while the member is on
				active duty in the Armed Forces.
						(17)Serious injury
				or illnessThe term serious injury or illness, in
				the case of a member of the Armed Forces, means an injury or illness incurred
				by the member in line of duty on active duty in the Armed Forces that may
				render the member medically unfit to perform the duties of the member’s office,
				grade, rank, or
				rating.
					.
			(b)Military family
			 and medical leave
				(1)Entitlement to
			 leaveSection 102(a) of such Act (29 U.S.C. 2612(a)) is amended
			 by adding at the end the following:
					
						(3)Military family
				and medical leaveSubject to section 103, an eligible employee
				shall be entitled to a total of 26 workweeks of leave during a 12-month period
				to care for a covered servicemember who is the spouse, son, daughter, or parent
				of the employee. The leave described in this paragraph shall only be available
				during a single 12-month period.
						(4)Combined leave
				totalDuring the single 12-month period described in paragraph
				(3), an eligible employee shall be entitled to a combined total of 26 workweeks
				of leave under paragraphs (1) and (3). Nothing in this paragraph shall be
				construed to limit the availability of leave under paragraph (1) during any
				other 12-month
				period.
						.
				(2)ScheduleSection
			 102(b) of such Act (29 U.S.C. 2612(b)) is amended—
					(A)in paragraph (1),
			 in the second sentence—
						(i)by
			 striking section 103(b)(5) and inserting subsection
			 (b)(5) or (f) (as appropriate) of section 103; and
						(ii)by
			 inserting or under subsection (a)(3) after subsection
			 (a)(1); and
						(B)in paragraph (2),
			 by inserting or under subsection (a)(3) after subsection
			 (a)(1).
					(3)Substitution of
			 paid leaveSection 102(d) of such Act (29 U.S.C. 2612(d)) is
			 amended—
					(A)in paragraph
			 (1)—
						(i)by
			 inserting (or 26 workweeks in the case of leave provided under
			 subsection (a)(3)) after 12 workweeks the first place it
			 appears; and
						(ii)by
			 inserting (or 26 workweeks, as appropriate) after 12
			 workweeks the second place it appears; and
						(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by adding at the end the following: An eligible
			 employee may elect, or an employer may require the employee, to substitute any
			 of the accrued paid vacation leave, personal leave, or family leave of the
			 employee for leave provided under subsection (a)(3) for any part of the 26-week
			 period of such leave under such subsection.; and
						(ii)in
			 subparagraph (B), by adding at the end the following: An eligible
			 employee may elect, or an employer may require the employee, to substitute any
			 of the accrued paid vacation leave, personal leave, or medical or sick leave of
			 the employee for leave provided under subsection (a)(3) for any part of the
			 26-week period of such leave under such subsection..
						(4)NoticeSection
			 102(e)(2) of such Act (29 U.S.C. 2612(e)(2)) is amended by inserting or
			 under subsection (a)(3) after subsection (a)(1).
				(5)Spouses
			 employed by same employerSection 102(f) of such Act (29 U.S.C.
			 2612(f)) is amended—
					(A)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), and aligning the margins
			 of the subparagraphs with the margins of section 102(e)(2)(A);
					(B)by striking
			 In any and inserting the following:
						
							(1)In
				generalIn any
							;
				and
					(C)by adding at the
			 end the following:
						
							(2)Military family
				and medical leave
								(A)In
				generalThe aggregate number of workweeks of leave to which both
				that husband and wife may be entitled under subsection (a) may be limited to 26
				workweeks during the single 12-month period described in subsection (a)(3) if
				the leave is—
									(i)leave under
				subsection (a)(3); or
									(ii)a combination of
				leave under subsection (a)(3) and leave described in paragraph (1).
									(B)Both
				limitations applicableIf the leave taken by the husband and wife
				includes leave described in paragraph (1), the limitation in paragraph (1)
				shall apply to the leave described in paragraph
				(1).
								.
					(c)CertificationSection
			 103 of such Act (29 U.S.C. 2613) is amended by adding at the end the
			 following:
				
					(f)Certification
				for Military Family and Medical LeaveAn employer may require
				that a request for leave under section 102(a)(3) be supported by a
				certification issued at such time and in such manner as the Secretary may by
				regulation
				prescribe.
					.
			(d)Failure To
			 returnSection 104(c) of such Act (29 U.S.C. 2614(c)) is
			 amended—
				(1)in paragraph
			 (2)(B)(i), by inserting or under section 102(a)(3) before the
			 semicolon; and
				(2)in paragraph
			 (3)(A)—
					(A)in clause (i), by
			 striking or at the end;
					(B)in clause (ii),
			 by striking the period and inserting ; or; and
					(C)by adding at the
			 end the following:
						
							(iii)a certification
				issued by the health care provider of the son, daughter, spouse, or parent of
				the employee, as appropriate, in the case of an employee unable to return to
				work because of a condition specified in section
				102(a)(3).
							.
					(e)EnforcementSection
			 107 of such Act (29 U.S.C. 2617) is amended, in subsection (a)(1)(A)(i)(II), by
			 inserting (or 26 weeks, in a case involving leave under section
			 102(a)(3)) after 12 weeks.
			(f)Instructional
			 employeesSection 108 of such Act (29 U.S.C. 2618) is amended, in
			 subsections (c)(1), (d)(2), and (d)(3), by inserting or under section
			 102(a)(3) after section 102(a)(1).
			
